Citation Nr: 1427435	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-23 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1976.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In an August 2012 Board decision, the Board remanded the case for further evidentiary development.  In a March 2013 supplemental statement of the case, the RO denied the claims, and the case is back before the Board for further appellate proceedings.  

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 Board hearing conducted at the RO.  A transcript of the hearing has been associated with the claims file.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected bilateral foot hyperkeratoses is currently rated as 10 percent disabling for each foot.  Though the claim was submitted before the regulatory changes, the RO appears to have applied the current 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801.  See March 2013 supplemental statement of the case.  The Board also notes that the Veteran is currently rated under DC 7899-7804.  See December 2008 rating decision code sheet; see generally 38 C.F.R. § 4.27 (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  

In the August 2012 remand, the Board directed the AOJ to afford the Veteran a VA examination and directed the VA examiner to evaluate the nature and severity of the Veteran's bilateral foot hyperkeratoses.  Specifically, the Board directed the VA examiner to assign percentages for the entire body areas and the exposed body areas affected by the disability and to address any functional and occupational impairment due to the disability.  The Veteran was afforded a VA examination in February 2013, and the examiner provided an opinion where the hyperkeratoses were located, noted that they are tender, noted non-tender calluses, and noted the percentages for the entire body areas and the exposed body areas affected by the disability.  However, these findings are unclear as to the number of hyperkeratosis present on each foot.  Further, VA examiner did not provide findings regarding the exact size of each hyperkeratosis and the functional and occupational impairment due to the disability.  Further, the examination is unclear as to whether the hyperkeratoses are painful or unstable, as well as the presence/number of scars.  

Because the February 2013 VA examination does not contain sufficient detail for rating purposes, the February 2013 VA medical examination is inadequate.  38 C.F.R. § 4.2.  Therefore, the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's bilateral foot hyperkeratoses.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertinent to his service-connected bilateral foot hyperkeratoses.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

Associate any records obtained with the paper claims file or on VBMS.  

2. Schedule the Veteran for a VA skin examination to determine the current nature and severity of the Veteran's bilateral foot hyperkeratoses.  Notice of this examination should be provided to the current address of record.  
 
The examiner is asked to review the claims file and  provide an opinion as to the severity of the Veteran's bilateral foot hyperkeratoses, to include the following:

(a) note all the symptoms of the bilateral foot hyperkeratosis and/or scars;

(b) describe any functional and occupational impairment due to the bilateral foot hyperkeratoses, to include any impact on stability and the ability to move;

(c) note whether each hyperkeratosis is unstable and/or painful.  For purposes of this opinion, "unstable" means that, for any reason, there is frequent loss of covering of skin over the affected area.  

(d) note the number of hyperkeratoses present on each foot;  

(e) note the size of the area affected by the bilateral foot hyperkeratoses in square inches or square centimeters;

(f) note the percentage of the entire body areas and the percentage of the exposed body areas affected by the disability;

(g) describe each medication used for a hyperkeratosis of both feet (i.e., whether the medication is topical, corticosteroid, etc.).

The examiner should provide a complete rationale for all opinions in a typewritten report. 

3. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims for an increased rating, and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

